

Exhibit 10.20
EMPLOYMENT SEPARATION AGREEMENT






PDI, Inc., a Delaware corporation (the “Company”), having its principal place of
business at 1 Route 17 South, Saddle River, New Jersey 07458, and Mr. Jeffrey E.
Smith, residing at 6 Bradson Court, Westfield, New Jersey 07090 (the
“Executive”), agree:


1. Employment. In connection with the Executive’s acceptance of that certain
offer of employment letter dated May 5, 2006 and contingent upon the Executive’s
appointment by the Company’s Board of Directors (the “Board”), the Company shall
employ the Executive as Executive Vice President, Chief Financial Officer and
Treasurer commencing on or about May 15, 2006 which employment shall terminate
upon notice by either party, for any reason. Executive understands and agrees
that his employment with the Company is at will and can be terminated at any
time by either party, and for any or no reason.


2. Termination Benefits. 


a. In further consideration for Executive’s agreement to execute the PDI
Confidentiality, Non-Solicitation and Covenant Not to Compete Agreement (the
“Confidentiality Agreement”), the Company agrees that if it terminates the
Executive’s employment without Cause (as defined below) or if the Executive
terminates his employment as provided for in Section 2b. hereof, and, in each
instance, the Executive executes and does not revoke the PDI Agreement and
General Release given to him upon such termination, then:

i.  
If the Executive terminates his employment before May 15, 2007, the Executive
shall be paid a lump sum payment equal to (y) the product of twelve (12) times
his Base Monthly Salary, plus (z) the average annual cash incentive compensation
paid to the Executive during the three years immedi-ately preceding the
termination date, or such shorter period if applicable. For purposes of the
average calculation, any amount paid for 2006 will be annualized. The sum of (y)
and (z) is referred to herein as the “Severance Payment”.

ii.  
If such termination occurs after May 15, 2007 the Executive shall be paid a lump
sum payment equal to (y) the product of eighteen (18) times his Base Monthly
Salary, plus (z) the average cash incentive compensation paid to the Executive
during the most recent three years immedi-ately preceding the termination date
for which such incentive compensation was paid, or such shorter period, For
purposes of the average calculation, any amount paid for 2006 will be
annualized. The sum of (y) and (z) is referred to herein as the “Severance
Payment”.



In the event that the Company is obligated to pay the Executive the Severance
Payment, in addition to such payment the Company shall pay for the continuation
of the Executive’s health and welfare benefits under COBRA for up to twelve (12)
months (the “COBRA Benefit”). If the Executive becomes employed by a third party
and is entitled to comparable health and welfare benefits then the Company is
entitled to discontinue the COBRA Benefit.
All payments due hereunder shall be subject to withholding for applicable
federal, state and local income and employment related taxes. In the event of
any termination of the Executive’s employment with the Company, the Executive
shall continue to be bound by the confidentiality, non-solicitation,
non-competition and other provisions set forth in the Confidentiality Agreement
for the periods set forth therein. No termination benefits will be paid if the
Executive resigns or terminates his employment for any reason other than as set
forth in Section 2b. below or if the Company terminates the Executive’s
employment for Cause (as defined below) as determined by the Board (or a
committee of the Board).


b. Subject to the terms and conditions set forth in Section 2a. above, the
Executive shall be entitled to the Severance Payment and the COBRA Benefit if he
terminates his employment with the Company because (i) the Executive suffers a
substantial adverse change in his title or responsibilities (for the avoidance
of doubt, this would include the Executive no longer being the CFO of the
publicly traded Company, no matter what the reason), or (ii) the Executive
suffers a reduction in his annual base salary, or (iii) if the Company modifies
the Executive’s overall compensation plan in a manner that materially reduces
the Executive’s earning potential, or (iv) if the Company relocates it’s
principal place of business more than 50 miles from the Executives current
residence; provided, however, that with respect to items (i), (ii) and (iii)
above, within thirty (30) days of written notice by the Executive, the Company
has not cured, or commenced to cure, such substantial adverse change or
reduction.
 


3. Definitions.
 
a. Cause shall mean (1) despite adequate warnings, the failure by the Executive
to satisfactorily perform the duties and responsibilities of the position held
for any reason other than total or partial incapacity due to physical or mental
illness; (2) the failure to adhere to generally accepted standards of conduct in
the workplace and/or the Company’s policies and procedures; (3) the failure to
adhere to moral and ethical business principles; (4) Executive's conviction of a
crime (including entry of a nolo contendere plea); or (5) any act of dishonesty
in the commission of his duties. 


b. Base Monthly Salary shall mean an amount equal to one-twelfth of the
Executive's then current annual base salary. Base Monthly Salary shall not
include incentives, bonus(es), health and welfare benefits, car allowances, long
term disability insurance or any other compensation or benefit provided to
employees of the Company at the executive level.




4.  Integration; Amendment. This Agreement and the Confidentiality Agreement
constitute the entire agreement between the parties hereto with respect to the
matters set forth herein and supersede and render of no force and effect all
prior understandings and agreements between the parties with respect to the
matters set forth herein. No amendments or additions to this Agreement or the
Confidentiality Agreement shall be binding unless in writing and signed by both
parties.


5.  Governing Law; Headings. This Agreement and its construction, performance
and enforceability shall be governed by, and construed in accordance with, the
laws of the State of New Jersey, without regard to its conflicts of law
provisions. Headings and titles herein are included solely for convenience and
shall not affect, or be used in connection with, the interpretation of this
Agreement.


6.  Jurisdiction. Except as otherwise provided for herein, each of the parties
(a) irrevocably submits to the exclusive jurisdiction of any state court sitting
in Bergen County, New Jersey or federal court sitting in New Jersey in any
action or proceeding arising out of or relating to this Agreement; (b) agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court; (c) agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court; and (d) waives
any right such party may have to a trial by jury with respect to any action or
proceeding arising out of or relating to this Agreement. Each of the parties
waives any defense of inconvenient forum to the maintenance of any action or
proceedings so brought and waives any bond, surety or other security that might
be required of any other party with respect thereto. Any party may make service
on another party by sending or delivering a copy of the process to the party to
be served at the address set forth above or such updated address as may be
provided to the other party. Nothing in this Section 6, however, shall affect
the right of any party to serve legal process in any other manner permitted by
law.



7.  
 Assignment. This Agreement may and shall be assigned or transferred to, and be
binding

upon and hall inure to the benefit of any Successor Company (any company that
acquires 50% or more of the Company or is the surviving entity in the event of a
acquisition, merger, combination or similar transaction).










IN WITNESS WHEREOF the parties have duly executed this Employment Separation
Agreement as of the date first above written.
EXECUTIVE


___/s/ Jeffrey E. Smith_______________________
Jeffrey E. Smith




PDI, INC.




By: _/s/ Nancy McCarthy_____________________
Nancy McCarthy
Executive Vice President, Human Resources